 538DECISIONS OF NATIONALSindicato Puertorriqueno de Trabajadores,affiliatedwithAmalgamatedMeatCutters&ButcherWorkmen of North America,AFL-CIOandCayeyIndustries,Inc., formerly known as Gor-donshire Knitting Mills, Inc.CayeyIndustries,Inc., formerly known as Gor-donshire Knitting Mills,Inc., Finrico,Inc., CayeySpinningMills,Inc.,Bonita,Inc.,Tinto, Inc.,Rizotex,Inc.,Malcolm Knitting Mills, Inc., Gor-don Realty,Inc.andSindicato Puertorriqueno deTrabajadores,affiliatedwith Amalgamated MeatCutters&Butcher Workmen of North America,AFL-CIO,Petitioner.Cases 24-CB-693 and24-RC-3772July 13, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING,MCCULLOCH,AND BROWNOn January7, 1970,TrialExaminer Alba B.Martin issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion. TheTrial Examiner also found merit in cer-tain objectionsfiled byEmployer Gordonshire toan election conducted in Case24-RC-3772 andrecommended that the election be set aside andthat a new election be conducted. Thereafter, theRespondent filed exceptions together with support-ing argument;'Employer Cayey,zGordonshire'snew owner,filed cross-exceptions and an answeringbrief;the General Counsel filed an answering briefand the Respondent filed an oppositionto Cayey'scross-exceptions;and Cayey filed areply to theGeneral Counsel's answering brief.''The General Counsel also filed an exception confined to the failure ofthe Trial Examiner to require that the Not,ce to Members be posted byRespondentin Spanish as well as in EnglishAs many of the employees in-volved in this proceeding are Spanish speaking, we shall modify theRecommended Order of the Trial Examiner in this respect'After issuance of the Trial Examiner's Decision, Cayey Industries, Inc ,became the new owner of Employer Gordonshire's enterprise'Cayey seeks a dismissal of the petition in the representation proceedingon the ground that it is not a successor to the original Employer or, alterna-tively, a hearing on the issue of its successorship The critical issue raisedbyCayeyiswhether, since its assumption of ownership, the relationshipbetween it and its employees has undergone such change as to eliminatethe question concerning the representation of the production and main-tenance employees in the collective-bargaining unit previously found ap-propriate On the basis of the facts related by Cayey with respect to the na-ture of its present operations and personnel complement, it appears that nosuch change has taken place Nor do Cayey's plans point to any significantLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the various documentsfiledthereafter,and the entire record in thisproceeding, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Sindicato Puertor-riqueno de Trabajadores,affiliatedwith Amalga-mated Meat Cutters&Butcher Workmen of NorthAmerica,AFL-CIO,its officers,agents, representa-tives, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified herein:1.Change the first sentence of paragraph 2(a) toread as follows:"Post at its business office and meeting halls, inCayey,if it has any,in both Spanish and in English,copies of the attached notice marked `Appendix."'2. In the last indented paragraph of the Appen-dix attached to the Trial Examiner'sDecision,change "Gordonshire Knitting Mills, Inc.,or any ofits affiliated companies" to "CayeyIndustries, Inc."IT IS FURTHER ORDERED that the election held onJune 12, 1969, in Case 24-RC-3772,be, and ithereby is, set aside, and said case is hereby re-manded to the Regional Director for Region 24 toconduct a new election.change in the basic business operations engaged in by GordonshireTexasEastman Company, et al,175 NLRB 626,Inter-Mountain Dairymen, Inc ,143 NLRB 782, 783-784,New Laxton Coal Company,134 NLRB 927,928 We therefore find that Cayey is a successor to Gordonshire and that aquestion concerning the representation of the employees now employed byCayey continues to exist and we shall remand the pending representationcase to the Regional Director for the holding of a new election, as recom-mended by the Trial Examiner'Our dissenting colleague agrees that the considerable violence whichhere characterized the postpetition strike constituted unfair labor prac-tices, but not that the election should be set aside The rule ofGoodyearTire and Rubber Co ,138 NLRB 453, we believe, has served well in insuringproper election atmosphere by considering all postpetition conduct aspossible grounds for setting aside an electionWe note also that the earlierSouthdown Sugars, Inc ,108 NLRB 114, relied on in the dissent, involvedonly one incident of violence in the preelection strike184 NLRB No. 56 SINDICATO PUERTORRIQUENO DE TRABAJADORES[Directionof second election 5 omitted frompublication. IMEMBER BROWN,dissenting in part:Ido not agree with the majority opinion that theelection held herein on June 12, 1969, should beset aside.My colleagues rely in part on the Union's con-duct during the strike. I agree with them that theUnion should be held in violation of Section8(b)(1)(A) of the Act on that account, but it doesnot follow that the Union thereby prevented theemployees from making the sort of uncoerced cho-ice in the election which is their right. The Union'sconduct was related directly to the purposes of thestrike; it was not aimed at any election which mightbe held in the future. Neither was it of thecharacter that would inevitably coerce employeesin their choice of a bargaining representative in anyfuture election. Nor do I find it reasonable to con-clude, especially in the circumstances of this case,that the misconduct was such as would likely'have acoercive impact on any election. The last of it oc-curred on May 19 and the election was not helduntil June 12. And the stipulation for an election,signed on May 20, was agreed upon by all theparties as the peaceful means of resolving their un-derlying representative differences.Considering all these circumstances, namely, thattheUnion's conduct was related directly to thestrike and not the election, the hiatus between thestrike and election, and the parties' decision, withfull knowledge of all that had transpired, to let theelection results speak for everybody, I cannot be-lieve that the employees to whom the final decisionwas left voted in an atmosphere which rendered im-possible or improbable a free and untrammelledchoice.6Ialso reject my colleagues' conclusion that therewere preelection misrepresentations by the Unionwhich require setting aside the election.Withrespect to the radio announcements, circularssigned by those allegedly misquoted over the radiohad previously been mailed to all the employees sothat any employees who may have heard the broad-castswere unlikely to have been misled by them;besides, I find no real variance between the viewsattributed to the signers of the circulars over theradio and the views expressed in the circulars. Asfor the reference to a plant in Pennsylvania withbetterworking conditions than prevailed at theCompany's plant in Puerto Rico, the evidencesimply fails to disclose any misrepresentation thatcould reasonably be expected to have had a signifi-cant impact on the election.Accordingly, the Union having won the election,539it is entitled to be certified as representative of theemployees involved.' In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior Un-derwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 24 within 7 days afterthe date of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this reequirement shall be grounds for setting aside the elec-tion whenever proper objections are filed6 Southdown Sugars, Inc, 108 NLRB 114TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This con-solidated proceeding, all parties represented bycounsel, was heard before me in Hato Rey, PuertoRico, on September 15-18, 1969.' The proceedinginvolves alleged violations of Section 8(b)( I )(A)by the Union (by mass picketing, blocking en-trances of cars and trucks, following a truck,violence, threats, and other acts), and objections toalleged conduct affecting the results of an electionheld June 12, 1969. The issues in the CA case andthe RC case overlap considerably. After the hearingall parties filed helpful briefs which have been dulyconsidered.Upon the entire record and my observation ofthe witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe eight companies named above in the captionof the RC case are affiliated corporationsorganizedunder the laws of the Commonwealth of PuertoRico which compose a single-integrated manufac-turing enterprise at the town of Cayey, Puerto Rico,where they are engaged in the production ofknitted goods for sale and shipment to pointslocated in States of the United States. All of theabove-named corporations operate plants under thecentralized control and direction of Malcolm Gor-don, who is president and general manager of eachcorporation.Labor relations policies are formu-lated and enforced by said Malcolm Gordon for theemployees who work in all the plants. For the pur-poses of this proceeding all of said companies con-stitutea single employer which hereinafter isreferred to as the Company.'Gordonshire Knitting Mills, Inc , filed the charge on May 5, 1969, andthe amended charge on June 24, 1969 540DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the year 1968, a representative period,theCompany purchased and had shipped to itsplant located at Cayey, Pureto Rico, materials andequipment necessary for the conduct of its businesswhich were valued at more than $50,000. Duringthe same period it manufactured, sold, and shippedto points located outside of Puerto Rico knittedgoods valued at more than $50,000.Respondent admitted and I find that the Com-pany is, and at all times material herein has been,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.'II.THE LABORORGANIZATION INVOLVEDSindicatoPuertorriqueno de Trabajadores af-filiated with Amalgamated Meat Cutters & ButcherWorkmen of North America, herein called theUnion and Respondent Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICES AND INTERFERENCEWITH THE ELECTIONA. The Union Takes Over the StrikeThe Company operates in about eight buildingsalong one street on the edge of Cayey called Indus-trialAvenue. Prior to the events herein its em-ployees were not represented by any union. OnApril 30 and May 1 the employees on two shifts inone building spontaneously struck over a grievance.Several unions showed interest in the situation.Beginningalmost immediately the Union offered itsassistance and began to take over direction of thestrike, with the apparent willingness of the strikers.Manuel Rosario, an organizer for the Union wholives in and is a native of Cayey, arrived on thescene shortly after the first shift went out. PeterHuegel, a union representative whose office is inSan Juan, some 45-50 miles away, arrived a fewhours later on the morning of May 1. They and athird union organizer from San Juan began im-mediately to assist the strikers'existing"settlementcommittee" and to form new committees, FelixBonilla,an employee leader of the strikers, continu-ing on as president of the original committee. Afterlunch May 1, Huegel and others obtained an inter-view with William Bales, a 'plant manager, and de-manded recognition- of the Union which wasrefused.Huegel credibly testified that "We thenproceeded to the telegraph office with a committeeand sent a demand by wire to the Company." Thistelegram, dated 4:01 p.m. May 1, claimed theUnion represented a majority of the production andmaintenance workers and requested recognition ofthe Union. The telegram was signed by nine strikersincludingBonillaandJorgeHernandez,whobecame chairman of the picketing committee, and'29 U S CSec 151, et seq''The committees included a picketing committee,a food committee, aalso by Manuel Rosario as a representative of theUnion. Although Huegel did not sign this telegram,Ifind from his testimony that he was among thosewho sent it in the nameof the Union. Prior to April30 the Union never claimed bargaining rights.On May 2 the Union filed a petition in theBoard's Regional Office in San Juan claiming torepresent a majority. Huegel's testimony showedthat he was among those who decided to make thismove, although he did not sign the petition.The strike lasted until on May 20 the Companyand the Union signed a stipulation for certificationupon consent election. Huegel signed for theUnion.Strike activities were directed from a tent-likestructure, herein sometimes called the tent, whichserved as strike headquarters, situated next to thevehicle entrance to Respondent's office buildingand across the street from the vehicle entrance toRespondent's "Finrico" building. Manuel Rosarioand Peter Huegel were very active in the directionof strike activities, including the picketing, and thedirection of the various strike committees.3 Huegelhad an especial status. He had only recently cometo Puerto Rico from the Continental United States,he spoke but little Spanish, and he was widelyreferred to by the strikers as "the American."AlthoughRespondent attempted to continueoperations, it had little success, and substantially allof its approximately 800 employees were not work-ing within a week.B.MassPicketing and Blocking, Violence, ThreatsUndisputed and credited evidence proved that onnumerous occasions on May 5, 13, and 19, thestrikers engaged in mass picketing and blockingtacticsand that there were some threats andviolence.Huegel and Rosario were at the strikescene on each of those days.On May 5 at noon a group of about 35 strikersformed a circle and blocked a car exiting from theoffice building with two office workers for lunch.The police made way for the car and it went out.Strikers told the occupants they were not going tocome back. After lunch as the two office workersand a third approached the pedestrian entrance tothe office building by foot, an identified strikershouted, "Come over here and don't let them in."Thereupon a mob of up to 60 rushed over from thestrike headquarters and swarmed around the en-trance and tried to block it. Another office workerwho came from inside and opened the gate to assisttheir entry was grabbed by an identified striker bythe shirt, which tore, and was hit in the lip by a fisthard enough that the lip bled. An identified striker,and others, shouted, "Don't let them in." After theoffice workers finally got inside the gate and wereabout to the entrance door to the building, anclearing committee,a health committee,a propaganda committee, andothers SINDICATO PUERTORRIQUENO DE TRABAJADORESidentified striker threw a bottle which smashed onthe sidewalk just in front of the door,a piece of theflying glass hitting one office worker on the hand.Towards the end of this incident first Rosario andthen Huegel arrived on the scene from the tent. Ac-cording to the credited testimony of Jorge Santiago,Rosario was with the mob before the bottle wasthrown.On the witness stand Rosario did not deny hispresence at this incident,and Huegel admittedbeing in the area and arriving just after it; and theytestified nothing about trying to prevent what hap-pened or in any way disavowing it after the oc-curence.According to credible and uncontradictedtestimony,on May 5 a group of four or five strikersaccompanied by Manuel Rosario walked down In-dustrialAvenue carrying a company ladder bentmore than half way back on itself.One of thestrikers said within the hearing of the Company'smaintenance director,"This is what we're going todo to the rest of it."On May 5,also, occurred the loudspeaker in-cident.Maintenance Director Guzman had securelymounted his own two loudspeakers on the top of acar.The car left the administration building andwas proceeding slowly in front of the strikeheadquarters tent.A group ran towards the car andan identified striker and picket jumped on the carand the loudspeakers came down with him.Rosario,who saw the incident from the tent,testified that the striker-picket looked as though hewas going to fall and he struck out his hand and theloudspeakers came off.Upon the preponderance ofthe evidence in the entire record it seems probabletome, and I find, that the striker-picket inten-tionally pulled the loudspeakers off the car.Rosariodid nothing to repudiate this act of violence to anddestruction of property.On May 5 as a company supervisor of researchand development and a company industrial en-gineer returned from lunch at 1 p.m.intending toenter the office building,they were prevented fromdoing so by a mass of 40 to 50 pickets confrontingthem at the gate.The strikers stood in front of thecar, jolted it, yelled"Go home,go home," andbanged the car with their fists and picket signssticks.Finally the car backed up and left thescene.C. The TruckIncidentThe Company planned to take a trailer load ofgoods from the Finrico building to the San Juan air-port on May 12 but decided not to do so because ofthe number on the picket line and the fear someonemight get hurt.Instead it did so the following day.On May 13 as the truckdriver was gassing up inCayey,two employees warned him that if he movedthe "truck"he would have to suffer the con-541sequences.As he entered the Finrico drive a femalestriker wearing pants told him that on the strengthof her pants he would not go out.The driver regularly made the 44-mile run to theSan Juan airport and it usually took him 1-1 /2hours or less depending on traffic conditions. OnMay 13 it took 3 hours, from 9 a.m. to noon.As the truck left the Finrico building the policehad to open up the 40 to 50 massed pickets so thetruck could move.Huegel jumped onto the leftrunning board and rode to a main intersection,beating on the driver'swindow and shouting, "Stopthe truck."He shook his finger at the driver. As hejumped off the truck4 he said to the company su-pervisors in the next car behind the truck,"You'vehad it now,we're going to get you."At least a half-dozen striker and union cars followed the truck, inwhich were Huegel,Rosario, Bonilla, Jorge Her-nandez, and others.The road to San Juan is a dangerous mountainroad under the best of driving conditions.On thisoccasion the danger was greatly augmented by theharassing tactics of the strikers and Huegel. The su-pervisor riding alongside the driver in the truckcredibly testified that"It's a pretty rough road andthe driver was very uncomfortable. He was afraidwe might fall off the cliff."An identified strikerthrew a stone from a passing pickup truckload ofstrikers,which broke the glass on the driver's leftand sprayed glass on the laps of the driver and thesupervisor.An identified striker threw a bottle atthe truck as it passed a gasoline station.Severalcars zig-zagged on the road in front of the truck,during which several cars passed it.Loudspeakerson one car were shouting vulgar epithets. One ofthe cars was driven by the chairman of the picket-ing committee,Jorge Hernandez.A car or truckpassing the truck tried to edge if off the road. A caractually sideswiped the left front fender of the su-pervisor's car just behind the truck.From anotheridentified striker's car nails or tacks were thrown.Huegel's car somehow moved to just behind thetruck and as the truck and Huegel stopped for a redlight two strikers from Huegel's car got out and un-tied the ropes which held the tailgate of the truck inplace, thereby tending to cause the load to fall off.Finally,the . truck stopped by a policeman.Huegel also stopped and,according to the creditedtestimony of Supervisor Rios,who was riding in thetruck, Huegel told the policeman that he,Huegel,was an executive of the Company.Although Huegeldenied this Huegel was not an entirely credible wit-ness and his memory had convenient lapses.For in-stance he did not remember that he had given aBoard agent a pretrial affidavit under oath; and hedid not remember whether the policeman "tookhim in," something which,it seems to me, would beeasy to remember if it happened. With police pro-tection the truckload reached the airport withoutfurther incident.4His pretrialaffidavit falselysaid he waspushed off 542DECISIONS OF NATIONALHuegel testified he followed the truck to makecertain there would be no problems. His own ac-tions on that trip belie this testimony. Another as-serted reason was to learn the destination of thegoods, to be able to inform the receivers of thegoods that it was struck work and ask them not toreceive any more goods. This might have been aproper mission for one car but it surely did notrequire six carloads of strikers (including all thestrike leaders) and the dangerous tactics they in-dulged in. The entire record proved, and I find, thathe and the other strike leaders and strikers pursuedthe truck and harassed it in furtherance of theUnion's policy of winning the strike and gainingbargaining rights from the Company.D. Events of May 19On May 19 the Company tried to get the plantsin operation again by having supervisors drive tothe plants the employees who wanted to work.Respondent Union thought of it as a "back-to-workmovement," and opposed it with mass picketing,blocking, threats, vulgar and abusive language, andviolence.Overwhelmingcredibleanduncontradictedevidence proved that several carloads of employeesand/or supervisors trying to enter several of theplants were prevented from getting in until policeopened up the 40 to 50 massed pickets. Meantimethemassed pickets swarmed over the cars androcked the cars as though to overturn them. Theyhit them with the sticks of their picket signs andtheir fists and their umbrellas. At least one car wasdented. They jumped on the cars and shook them.In at least one instance the chairman of the picketcommittee, Jorge Hernandez, opened the door of acar and tried to pull an occupant out. In one in-stance some pickets got on top of the car. Thepickets called the occupants filthy names. Theythreatened one car as it entered a gate that it wouldnot come out.Early that morning one car passed a heavilyblocked gate and turned in at another gate whichwas not heavily picket. As the occupants were un-loading, a large stone hit the top of the car, comingwithin inches of entering it. As the car exited alarge crowd which included Union RepresentativeHuegel blocked the exit. Huegel approached thecar and talked abusively and very vulgarly to thedriver. Then Huegel made an opening motion withhis hand and arm and the pickets dispersed, allow-ing the car to pass through.Early that morning Peter Huegel's wife, who wasamong a mass of 40 or 50 pickets at one gate,assisted in preventing the entrance of a car bystanding in front of the car with her hands spreadout on the car, and by almost draping herself overthe hood of the car. Then Mrs. Huegel either inten-tionally or unintentionally fell down to the groundand was on the ground close to the left front wheelof the car. A policeman picked her up In order toLABOR RELATIONS BOARDavoid problems and violence the driver of the carabandoned his effort to enter and drove away.Shortly thereafterMr. and Mrs. Huegel and thedriver of the car were at the police station "testify-ing" about the incident. No charges were filed.Also early that morning, probably prior to theabove incident, Mrs. Huegel tried to prevent a com-pany car from leaving a gate by walking back andforth in front of it with her arms crossed. When apoliceman touched her elbow she said, "Don'ttouch." This is all the record reveals of this in-cident.Later that morning as President Malcolm Cor-don's secretary and a supervisor were walkingacross the street in front of the tent towards the of-fice building, an identified striker hit the secretaryin the back and called her filthy and demeaningnames, and the pickets threatened to remove herclothes and deliver her naked to the office. The su-pervisor was hit by a piece of wood and by fists onthe shoulder, the side, the face, and elsewhere Thepickets ran after him and kept hitting. The provoca-tion for this assault was that the secretary and su-pervisor had taken some coffee to people in thebuilding they were leaving. During all of this UnionOrganizer Manuel Rosario was in the tent watchingthe scene and he made no move to stop or controlwhat was going on or to disavow the Union'sresponsibility for it after it ended.That morning presumably after Mrs. Huegel hadbeen on the ground close to the car, Peter Huegelarrived running up to President Malcolm Gordon,who was talking to a crowd of strikers. ExcitedlyHuegel, said to Gordon, in the presence of thestrikers, "I'll kill you. If they hurt a hair on mywife's head I will hold you personally responsibleI'llkill you. I'll kill you." Gordon took this threatseriously and so evidently did the strikers, for someof the strikers took Huegel away from the scene.Although Huegel denied making the threat to killand admitted only that he told Gordon he wouldhold him responsible, I credit the credible witnessesLawrence T. Anderson, Malcolm Gordon, and LuisRosario that Huegel did utter the threat to kill.E.Responsibilityof theUnionfor the Acts ofHuegel,Rosario, Bonilla, and Hernandez,and thePickets GenerallyAll the circumstances herein proved that theUnion's policy was to assist the strikers by gainingand keeping control of the strike and wresting ex-clusive bargaining rights from the Company. As itsorganizing time was extremely short, its policy wasto convince the strikers quickly that in solidaritythere is strength, that by maintaining the unity ofthe pickets and the strength of the strike the objec-tive of recognition could be achieved. As has beenseen above, an oral demand was made on May Iand the petition filed May 2. At all times thereafterthe Union was seeking recognition or an election. SINDICATO PUERTORRIQUENODE TRABAJADORESThe record proved that Huegel and Rosario hadgeneral authority from the Union to carry out theUnion's policy. Huegel was at the scene of thestrike as much as he could be, consistent with priorobligations. He was on the scene nearly every day.Huegel admitted "working very closely in coordina-tionwith the committees" to "maintain control"and "to set responsibilities and leadership " He ad-mitted that his "purpose was to ... provide sometype of leadership." The entire record proved thathe was known as "the American," and was theacknowledged leader of the strike. Rosario ad-mitted that he was in the area of the strike everyday beginning at 5 o'clock in the morning, and thathe was "in charge of all the plants." He helpedselect the "volunteers" to man the committees.In the exercise of their general authority from theUnion, within hours after they had arrived on thestrike scene, Huegel and Rosario were attemptingwith oral and written demands or requests to gainrecognition. On some occasion prior to May 19, infront of a burning company building, Huegel askedPresident Gordon if he would recognize the Unionnow. Sometime between the filing of the charge onMay 5 and May 20 Huegel went to the Board's Re-gional Office and protested letting the charge blockthe election.Through Huegel and Rosario, Felix Bonilla andJorge Hernandez also had authority to carry out theUnion's policies. As Huegel and Rosario and theUnion took over, Bonilla, the original employeespokesman for the strikers, was kept on as pre-sident of the original committee. Bonilla spentmuch time during the strike in a car with a loud-speaker, giving instructions to pickets. Hernandezwas put in charge of all the pickets under Rosario,and Hernandez appointed persons to supervise thestrikers at each company gate.The record proved further that Huegel, Rosario,Bonilla, and Hernandez were participants in mostof the incidents closely scrutinized in the recordand set forth above, and that their acts were withinthe scope of their employment. They were presentduring themass picketing and blocking andepisodes of violence growing out of the masspicketing and blocking on May 5 and 19, and all ofthem were in the vehicles which harassed the truckon May 13. They condoned and did not repudiatethe strikers' activities. This massed picketing andblocking and violence foreseeably grew out of theUnion's forced drive to take over the strike andgain recognition quickly without the usual opportu-nity for an educational campaign. The massedpicketing and blocking and violence foreseeablygrew out of the Union's quickly imposed policy ofsolidarity and strength. Despite Huegel's general-izedtestimony that he counseled peace andrestraintand nonviolence to the strikers, heunquestionably condoned the mass picketing and`CompareTeamsters,Chauffeurs,Helpers and Taxicab Drivers, LocalUnion 327 (Hartmann Luggage Company),173 NLRB 220,InternationalWoodworkers of America,Local Union303, AFL-CIO,144 NLRB 912,543blocking of the pickets and in the presence ofstrikers threatened to kill the president of the Com-pany. In the presence of pickets he talked abusivelyand vulgarly to drivers of cars trying to enter andexit.On the trip to San Juan behind the truck heshookhisfistatacompany superintendent,threatened to "get" the superintendent or the Com-pany, and drove the strikers who untied the truck'stailgate with the obvious intent of causing the loadto spill out. Huegel admittedly had great power inthe situation, for the massed pickets opened up andletcars through when he gave thesignal.Hetestified that by a gesture he indicated to thepickets to open up "in every case that I was there."If he had the power in the situation to open up themassed pickets, which the record proved he hadand which he admitted, then he also had the powerto prevent the mass picketing and blocking if that iswhat he and the Union intended to do. Instead heand the Union accepted, condoned, and impliedlyratified theseactionsin an effort to gain recogni-tion or an election.Rosario supervised all the committees of thestrike and the pickets. He was in the strike area onMay 5 and participated in or witnessed withoutcondemning several of the specific incidents of thatday, ashas been seenabove. He did not try toprevent or control the roughing up of the super-visor and President Gordon's secretary, which oc-curred in front of him on May 19.FelixBonilla, the original strike leader whobecame a leader for the Union, was one of anumber of strikers who, on May 19, with their carsforced an employee to stop his car shortly after heleft his home on May 19, their purpose being topersuade him not to go to work or take others towork. He participated in making the demands uponthe Company for recognition.Jorge Hernandez, the picket captain, participatedinmaking the demands upon the Company, drove acar following the truck on May 13, and tried to pulla female supervisor out of a car on May 5.As Huegel, Rosario, Bonilla, and Hernandez wereacting within the scope of their authority I concludethat the Union was responsible for the unlawfulstrike activities engaged in by them, and by thepickets following their lead whose actions werecondoned or impliedly ratified by them, includingthe mass picketing of gates and the blocking of in-gress and egress at the gates, the occasional but byno means isolated acts of violence to persons andproperty, the harassment of the truckdriver on May13, and Huegel's threat to kill Gordon. These in-cidents and others reasonably tended to have acoercing or restraining effect on workers andstrikers by deterring them from going to work orabandoning the strike and returning to work. Bythese acts and others Respondent Union violatedSection 8(b)(I )(A) of the Act,5 and interfered with914, 915, Congresode Uniones Industrailes de PuertoRico,Ind,163 NLRB448,452 544DECISIONSOF NATIONALLABOR RELATIONS BOARDthe exercise of a free and untrammeled choice bythe employees at the election. One of the fruits oftheseactsmay have been the Company'swillingness to enter into the consent-election agree-ment on May 20.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union, set forthin section III, above, occurring in connection withthe Company's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.Upon the foregoing findings of fact and upon theentire record, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.At all times material herein the Company hasbeen engaged in commerce within the meaning ofthe Act.3.By mass picketing and blocking of ingress andegress at company entrances; by damaging andthreatening the damage of automobiles, trucks, andother property entering or leaving company en-trances; by throwing bottles at, injuring, or threaten-ing physical violence to employees, supervisors, andcompany officers; and by harassing, crowding,delaying, throwing bottles and tacks or nails at andinterfering with a company truckdriver driving oncompany business; in order to win a strike and gainrecognition as exclusive bargaining agent, Respon-dent Union violated Section 8(b)( I )(A) of the Act.V.THE REMEDYTo remedy its unfair labor practices I recom-mend that Respondent Union cease and desist fromfurther commission of acts found herein to havebeen a violation, and any like or similar acts.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law, and the entire record, I hereby recom-mend that Respondent Sindicato Puertorriqueno deTrabajadores affiliatedwithAmalgamated MeatCutters & Butcher Workmen of North America,fi In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading "Posted by Order of the Na-AFL-CIO,its officers,agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing the employees of theCompany by mass picketing and blocking of ingressand egress at company entrances;by damaging andthreatening the damage of automobiles,trucks, andother property entering or leaving company en-trances; by throwing bottles at injuring or threaten-ing physical violence to employees,supervisors, andcompany officers;and by harassing,crowding,delaying,throwing bottles and tacks or nails at andinterfering with a company truckdriver driving oncompany business;in order to win a strike and gainrecognition as exclusive bargaining agent.(b) In any like or similar manner restraining orcoercing the employees of the Company in the ex-ercise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which Ifind necessary to effectuate the policies of the Act:(a) Post at its business office and meeting hallsin Cayey,if it has any,copies of the attached noticemarked"Appendix. 16Copies of said notice, onforms provided by the Regional Director for Region24, after being duly signed by the Union's officialrepresentative,shall be posted by it immediatelyupon receipt thereof,and be maintained by it for60 consecutive days thereafter, in conspicuousplaces,including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by the Union to insure that said noticesare not altered,defaced,or covered by any othermaterial.(b)Mail signed copies of the notice to the Re-gional Director for Region 24 for posting by theCompany,saidCompany willing,atallplaceswhere notices to the Company'semployees arecustomarily, posted.(c)Notify the Regional Director for Region 24,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.7RECOMMENDATIONS IN THEREPRESENTATION CASE1.The election of June 12, 1969, was held from9 a.m. to 2 p.m. The evening before, some 14 hoursbefore the election began, the Union broadcast theremarks of some nine persons over the local Cayeyradio station, beginning about 6:30 p.m. and con-tinuing until about 8 p.m. In his remarks the pre-sident of the Union made material and substantialtional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith " SINDICATO PUERTORRIQUENO DE TRABAJADORES545misrepresentationsof fact. In the context ofdescribing Gordonshire Knitting Mills, Inc., and its"subsidiaries" in the Continental United States andwhat it paid its workers in its "other plants" he re-lated the wages ("he pays"), hours, holidays, andvacations of a non-Gordonshire plant in Pennsyl-vania as though it were a Gordonshire plant, all ofthese working conditions being considerably superi-or to those of the company's employees in Cayey.2.Two or three days prior to the election a CivicMediation Committee of Cayey mailed to em-ployees from a mailing list of employees suppliedby the Company, the following message, signed byfour members:ADVICE OF THE CIVIC MEDIATIONCOMMITTEEThis Committee favorsthe establishment oflabor unionsfor the well-being of the worker ingeneral.Worker of Cayey, think first, above all, ofCayey, of you and your family.If you believethat thisUnion,if it wins theelection,will bring about better working condi-tions and better salaries without prejudice tonew industries coming toCayey, vote for theUnion.If you believethat this Union may be thecauseofeliminatingindustriesalreadyestablishedand of discouraging new ones,don't votewith this Union.We are onlyworried that because of privateinterestsof the Union or of thecompany thegeneral interestof Cayey anditsindustrialdevelopmentmay be jeopardized, whichdevelopment ismore important than theparties in controversy.Cayey needsthe Gordonshire plant and thewell-being of the workersof this plant. Thinkcarefullyinmaking this decision.This committee set upon itselfthe policy ofseeing that the treatment and the working con-ditions of the workers will be the most fair andfavorable.s/ Father Martins/ Rev.DionisioCrespoFATHER MARTINREV. DENNISCRESPOs/ LibertoRamoss/ Jose Benet, Jr.LIBERTO RAMOSJOSEBENET, JR.The following day the CivicMediation Commit-teemailed employees a "clarification"reading asfollows:CLARIFICATION TO THEWORKERS OFGORDONThe leaders of the proposed Union for Gor-don have interpreted the leaflet published byus as a leaflet favoring the position of the em-ployer.We wish to clarify to the employees of Gor-don that we are only worried about the well-being of the whole of Cayey and that, sincethese employees are part of Cayey, we alsoworry about their well-being.We are all aware that the labor movement inPuerto Rico has been one among the many fac-tors to achieve the progress that is enjoyed inPuerto RicoWe are neither with the employer nor withthe Union. We are here to see that good un-derstanding exists between you all and thecompany.The existence of unions and collective bar-gaining agreementsin Puerto Rican industry isa reality accepted by employers, workers andthe peoplein general.We also agree that this isso.s/ Father Martins/ Rev. DennisCrespoFATHER MARTINREV. DENNISCRESPOs/ Liberto Ramoss/ Jose Benet, Jr.LIBERTO RAMOSJOSE BENET, JR.The parties stipulated that s substantial numberof employees received these messages either bymail or personally from other employees. Once theevening before the election and twice on the morn-ing of the election prior to the opening of the polls,the Union paid for a radio announcement over thelocalCayey radio station, which was made as apublic announcement. This announcement began asfollows: "Father Martin, the Rev. Dennis Crespo,and the Messrs. Heriberto Ramos and Pepe Benethave made the following statements by virtue of theelections that will be held at Gordonshire. Thecommittee states the following and we quote." Thebroadcast then misrepresented the position of theCivicMediation Committee by quoting three para-graphs favorable to the Union and nothing else con-cerning the committee's position. Thus the broad-cast then quoted the first paragraph of the CivicMediation Committee's first message and the thirdand fifth paragraphs of the Committee's secondmessage.The broadcast then said, "Fellow workersthese are the quotes from the mediation committee:Fellow worker, fellow citizen, vote for the unionand all vote under the yes. Only one cross underthe yes. Announcement paid by Sindicato Puertor-riqueno de Trabajadores."3.The above two misrepresentations of factwere made sufficiently close to the election as toprevent the Company and the Civic MediationCommittee from making an effective reply, andunder all the circumstances may reasonably havehad a significant impact upon the minds of thevoters and the outcome of the election. Cf.Hol-lywood Ceramics Company,140 NLRB 221 (1962);JeffreyMfg. Co., 71LRRM 1589 (1969).4. In view of the abovemisrepresentations, andthe unfair labor practices found above which inter-fered withthe exerciseof a free anduntrammeled 546DECISIONSOF NATIONALLABOR RELATIONS BOARDchoice by the employees at the election, I recom-mend that the election of June 12, 1969, be setaside and that the Regional Director conduct a newelection at such time as, in his judgment,the effectsof the unfair labor practices and the misrepresenta-tions have been dissipated.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in mass picketing andblocking of ingress and egress at company en-trances.WE WILL NOT damage or threaten to damageautomobiles, trucks, and other property enter-ing or leaving company entrances.WE WILL NOT throw bottles at or injure orthreaten physical violence to employees, super-visors, or company officers.WE WILL NOT harass or crowd on thehighway or cause the delay of or throw bottlesor tacks ornails ator in any way interfere witha company truckdriver driving on companybusiness.WE WILL NOT in any like orsimilar mannerrestrainor coerce employees of GordonshireKnitting Mills, Inc., or any of its affiliated com-panies, in theexercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.SINDICATOPUERTORRIQUENO DETRABAJADORES AFFILIATEDWITH AMALGAMATEDMEAT CUTTERS &BUTCHER WORKMEN OFNORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an officialnoticeand must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questionsconcerningthis notice or com-pliance with its provisions may be directed to theBoard'sOffice, Seventh Floor, Pan AmBuilding,255 Ponce de Leon Avenue,HatoRey, Puerto Rico00919, Telephone 809-765-0404.